DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 116N.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 116C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 4, 6 – 8, and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chintakindi et al. (US Pub No: 2020/0104876 A1, hereinafter Chintakindi) in view of Ingraham et al. (US Pub No: 2021/0136572 A1, hereinafter Ingraham) and Avadhanam et al. (US Pub No: 2022/0119004 A1, hereinafter Avadhanam).
Regarding Claim 1:
Chintakindi discloses:
a memory configured to store a trained artificial intelligence (AI) model including at least one of: one or more trained machine learning models or one or more trained neural network models.  Paragraph [0043] describes a memory 112 that can store program modules.  Paragraph [0143] describes a machine learning engine that can receive data and generate learning datasets using algorithms such as artificial neural network algorithms. 
and a processor configured to: receive on-board diagnostic (OBD) data associated with a first vehicle, wherein the first vehicle is registered with a first mobility provider.  Paragraph [0062] describes sensors 261 that can detect and store data received from the vehicle’s internal systems, including data on the OBD device.  The other types of data are additionally described in paragraph [0062].  Paragraph [0043] describes a processor.
receive occupant data, different from the OBD data, from a plurality of sensors associated with the first vehicle.  Paragraph [0064] describes vehicle sensors that can collect data inside or outside of the vehicle.  This can include driver movements and conditions, such as the driver’s eye and head position and the physical/mental state of the drive.  This is equivalent to the claim because this data describes the occupant and is not related to OBD data as it doesn’t describe the health condition of the vehicle.
determine a plurality of parameters based on the received OBD data and the received occupant data.  Paragraph [0081] describes an example in which data is processed to determine a typical rate of acceleration for a user, whether a user is able to maintain his or her lane while driving, etc…
Chintakindi does not teach a mobility player system that transmit information about the determined one or more events to one or more nodes of a distributed ledger associated with a MaaS network, apply the trained AI model on the determined plurality of parameters and determine one or more events related to the first vehicle, based on the application of the trained AI model on the determined plurality of parameters.
Ingraham teaches:
A mobility player system, comprising.  Paragraph [0026] describes a driverless mobility service or a delivery drone.
and transmit information about the determined one or more events to one or more nodes of a distributed ledger associated with a Mobility-as-a-Service (MaaS) network.  Paragraph [0026] describes a driverless mobility service that can support assured tracking of the location of the entity using blockchain that is a distributed ledger that provides an open history of vents and transactions.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Chintakindi to incorporate the teachings of Ingraham to show a mobility player system that transmit information about the determined one or more events to one or more nodes of a distributed ledger associated with a MaaS network.  One would have been motivated to do so because a distributed ledger provides an open history of events and transactions and can support assured tracking of the location of the entity ([0026] of Ingraham).
Chintakindi and Ingraham do not teach applying the trained AI model on the determined plurality of parameters and determining one or more events related to the first vehicle, based on the application of the trained AI model on the determined plurality of parameters.
	Avadhanam teaches:
apply the trained Al model on the determined plurality of parameters.  Paragraph [0029] describes a machine learning algorithm that can apply one or more principles of data mining to derive a driving envelope from data collected regarding a vehicle.  The machine-learning can apply regression to determine one or more numerical values.  Paragraph [0061] describes an HMI 420 that can identify an action at issue to be performed to the driver 414.  For example, a like or dislike button can be made available for selection by the driver 414.  The feedback 418 can be used for further tailoring of the driving envelope 408, for example, updating the configuration parameter based on the feedback.
determine one or more events related to the first vehicle, or related to an occupant of the first vehicle, based on the application of the trained Al model on the determined plurality of parameters.  Paragraph [0029] describes a machine learning algorithm that can apply one or more principles of data mining to derive a driving envelope from data collected regarding a vehicle.  The machine-learning can apply regression to determine one or more numerical values.  Additionally, the machine-learning algorithm can be configured to collect and store data, detect events using the data, identify the context using the data, and generate a driving envelope based at least in part on a detected event and the context.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Chintakindi and Ingraham to incorporate the teachings of Avadhanam to show applying the trained AI model on the determined plurality of parameters and determining one or more events related to the first vehicle, based on the application of the trained AI model on the determined plurality of parameters.  One would have been motivated to do so to account for the many different drivers that drive a vehicle based on driving skills, driving preferences, and driving practices ([0002] of Avadhanam).
Claims 19 and 20 are substantially similar to claim 1 and are rejected on the same grounds.

Regarding Claim 2:
	Chintakindi discloses:
The mobility player system according to claim 1, wherein the processor is further configured to: generate notification information based on the determined one or more events.  Paragraph [0054] describes notification being generated.
and transmit the generated notification information to an electronic device associated with at least one of the first mobility provider, the first vehicle, or the occupant of the first vehicle.  Paragraph [0084] describes notification data being transmitted to a mobile device.

Regarding Claim 3:
Chintakindi discloses:
The mobility player system according to claim 1, wherein the processor is further configured to: generate driver profile information based on the determined one or more events, wherein the driver profile information is associated with a driver, as the occupant, of the first vehicle.  Paragraph [0064] describes internal cameras that can detect conditions such as the identity of the driver.  Paragraph [0082] describes a risk profile that is generated, which can include a driver score.
	Chintakindi and Ingraham teach:
and transmit the generated driver profile information to the one or more nodes of the distributed ledger associated with the MaaS network.  Paragraph [0026] of Ingraham describes a driverless mobility service that can support assured tracking of the location of the entity using blockchain that is a distributed ledger that provides an open history of vents and transactions.  Paragraph [0064] of Chintakindi describes internal cameras that can detect conditions such as the identity of the driver.  Paragraph [0082] of Chintakindi describes a risk profile that is generated, which can include a driver score.

Regarding Claim 4:
Chintakindi discloses:
The mobility player system according to claim 1, wherein the processor is further configured to: generate passenger profile information based on the determined one or more events, wherein the passenger profile information is associated with a passenger, as the occupant, of the first vehicle.  Paragraph [0049] describes a determination server 110 and an output determination module 117 that can evaluate the received data to determine a risk profile associated with the mobile device.  This can include a passenger of the vehicle.
	Chintakindi Ingraham teaches:
and transmit the generated passenger profile information to the one or more nodes of the distributed ledger associated with the MaaS network.  Paragraph [0026] of Ingraham describes a driverless mobility service that can support assured tracking of the location of the entity using blockchain that is a distributed ledger that provides an open history of vents and transactions.  Paragraph [0049] of Chintakindi describes a determination server 110 and an output determination module 117 that can evaluate the received data to determine a risk profile associated with the mobile device.  This can include a passenger of the vehicle.

Regarding Claim 6:
	Chintakandi discloses:
The mobility player system according to claim 1, wherein the determined plurality of parameters include at least one of acceleration and deacceleration information of the first vehicle, a speed of the first vehicle, a closeness of the first vehicle with respect to surrounding objects, honking from the first vehicle, an intensity of brakes applied by a driver as the occupant of the first vehicle, an efficiency of the driver, a health status of the first vehicle, a usage of seat belt by the occupant of the first vehicle, an overcapacity of occupants in the first vehicle, an adherence to traffic rules by the occupant of the first vehicle, an amount of spent time on phone by the occupant, a volume of verbal communication of occupants in the first vehicle, an intensity of volume of music in the first vehicle, road conditions related to route of the first vehicle, weather conditions related to the route of the first vehicle, information about lane switching for the first vehicle, information about fast U-turn taken by the first vehicle 120A, weaving information about the first vehicle, or swerving information about the first vehicle.  Paragraph [0051] describes a score for each driving behavior such as acceleration, braking, swerving, lane changes, etc… that can be summed to determine an overall score for the user.

Regarding Claim 7:
	Chintakandi discloses:
The mobility player system according to claim 1, wherein the determined one or more events include at least one of an aggression in behavior of a driver as the occupant of the first vehicle, an adherence to safe driving practices by the driver of the first vehicle, an adherence to regulatory policies by the driver of the first vehicle, a comfort level provided to a passenger as the occupant of the first vehicle, a hazardous driving conditions, or a rash driving pattern of the driver as the occupant of the first vehicle.  Paragraph [0322] describes driving behavior data such as instances of hard braking, swerving, obeying posted speed limits, and the like.  This is equivalent to the claim because hard braking can disrupt the comfort level of a passenger in a vehicle.

Regarding Claim 8:
	Chintakindi discloses:
The mobility player system according to claim 1, wherein the processor is further configured to: receive external data from a server, wherein the external data comprises at least one of information about road conditions, information about weather conditions, traffic update on a route of travel, or a route map of the route of travel of the first vehicle.  Paragraph 0054] describes vehicle 260 that can communicate with a number of external computer servers 210.  Paragraph [0057] describes determining weather conditions.  Paragraph [0063] describes external cameras and proximity sensors 261 that can detect other nearby vehicles, vehicle spacing, traffic levels, road conditions, traffic obstructions, animals, cyclists, pedestrians, and other conditions.
and determine the plurality of parameters based on the received external data, the OBD data, and the occupant data.  Paragraph [0064] describes vehicle sensors that can collect data inside or outside of the vehicle.  This can include driver movements and conditions, such as the driver’s eye and head position and the physical/mental state of the drive.  This is equivalent to the claim because this data describes the occupant and is not related to OBD data as it doesn’t describe the health condition of the vehicle.

Regarding Claim 17:
	Chintakindi discloses:
The mobility player system according to claim 1, wherein the processor is further configured to determine an identity of a first driver as the occupant in the first vehicle, based on one or more of the determined one or more events.  Paragraph [0064] describes internal cameras that can detect conditions such as the identity of the driver.  Paragraph [0082] describes a risk profile that is generated, which can include a driver score.

Regarding Claim 18:
	Chintakindi discloses:
The mobility player system according to claim 1, wherein the processor is further configured to: transmit a first set of the OBD data and a first set of the occupant data to an external server.  Paragraph [0062] of describes sensors 261 that can detect and store data received from the vehicle’s internal systems, including data on the OBD device.  Paragraph [0064] describes vehicle sensors that can collect data inside or outside of the vehicle.  This can include driver movements and conditions, such as the driver’s eye and head position and the physical/mental state of the drive.
receive a first set of parameters of the plurality of parameters from the external server, based on the transmitted first set of the OBD data and the transmitted first set of the occupant data.  Paragraph [0081] describes an example in which data is processed to determine a typical rate of acceleration for a user, whether a user is able to maintain his or her lane while driving, etc…  Paragraph [0143] describes a machine learning engine that can receive data and generate learning datasets using algorithms such as artificial neural network algorithms.
Avadhanam teaches:
determine a second set of parameters of the plurality of parameters based on a second set of the OBD data and a second set of the occupant data.  Paragraph [0029] describes a machine learning algorithm that can apply one or more principles of data mining to derive a driving envelope from data collected regarding a vehicle.  The machine-learning can apply regression to determine one or more numerical values.  Additionally, the machine-learning algorithm can be configured to collect and store data, detect events using the data, identify the context using the data, and generate a driving envelope based at least in part on a detected event and the context.  This is equivalent to the claim because the machine learning algorithm receives a second set of OBD data and updates the second set of parameters.
and determine the one or more events related to the first vehicle, or related to the occupant of the first vehicle, based on the application of the trained Al model on the received first set of parameters and the second set of parameters of the plurality of parameters.  Paragraph [0029] describes a machine learning algorithm that can apply one or more principles of data mining to derive a driving envelope from data collected regarding a vehicle.  The machine-learning can apply regression to determine one or more numerical values.  Additionally, the machine-learning algorithm can be configured to collect and store data, detect events using the data, identify the context using the data, and generate a driving envelope based at least in part on a detected event and the context.  This is equivalent to the claim because the machine learning algorithm constantly updates its parameters to generate a driving envelope.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chintakindi in view of Ingraham and Avadhanam and further in view of Fujii et al. (US Pub No: 2020/0320882 A1, Fujii).
Regarding Claim 5:
Chintakindi, Ingraham, and Avadhanam teach the above inventions in claim 1.  Chintakindi, Ingraham, and Avadhanam do not teach receiving a trip request for a first trip from an electronic device associated with the passenger and assign a vehicle for the first trip based on the extracted passenger profile information and the vehicle information associated with the one or more vehicles.
Fujii teaches:
The mobility player system according to claim 4, wherein the processor is further configured to: receive a trip request for a first trip from an electronic device associated with the passenger.  Paragraph [0221] describes receiving a use request from a user and dispatching the on-demand predefined route automated driving vehicles 100A, 100B, 100C, and 100D.
assign a vehicle for the first trip based on the extracted passenger profile information and the vehicle information associated with the one or more vehicles.  Paragraph [0221] describes receiving a use request from a user and dispatching the on-demand predefined route automated driving vehicles 100A, 100B, 100C, and 100D.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Chintakindi, Ingraham, and Avadhanam to incorporate the teachings of Fujii to show receiving a trip request for a first trip from an electronic device associated with the passenger and assign a vehicle for the first trip based on the extracted passenger profile information and the vehicle information associated with the one or more vehicles..  One would have been motivated to do so to reduce the waiting time of the user who has made the use request for using the on-demand predefined route automated driving vehicle ([0006] of Fujii).
	Chintakindi and Ingraham teach:
extract the passenger profile information associated with the passenger, from the one or more nodes of the distributed ledger associated with the MaaS network.  Paragraph [0070] of Chintakindi describes extracting and transmitting data.  Paragraph [0082] describes a risk profile that is generated, which can include a driver score.  Paragraph [0026] of Ingraham describes a driverless mobility service that can support assured tracking of the location of the entity using blockchain that is a distributed ledger that provides an open history of vents and transactions.
determine, based on the extracted passenger profile information, vehicle information which is associated with one or more vehicles registered with the first mobility provider and stored on the one or more nodes of the distributed ledger.  Paragraph [0026] of Ingraham describes a driverless mobility service that can support assured tracking of the location of the entity using blockchain that is a distributed ledger that provides an open history of vents and transactions.  Paragraph [0064] of Chintakindi describes internal cameras that can detect conditions such as the identity of the driver.  Paragraph [0082] of Chintakindi describes a risk profile that is generated, which can include a driver score.
and transmit the vehicle information and driver profile information of a driver of the assigned vehicle, to the electronic device associated the passenger.  Paragraph [0026] of Ingraham describes a driverless mobility service that can support assured tracking of the location of the entity using blockchain that is a distributed ledger that provides an open history of vents and transactions.  Paragraph [0049] of Chintakindi describes a determination server 110 and an output determination module 117 that can evaluate the received data to determine a risk profile associated with the mobile device.  This can include a passenger of the vehicle.

Claim(s) 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chintakindi in view of Ingraham and Avadhanam and further in view of Guim Bernat (US Pub No: 2021/0271517 A1, hereinafter Guim Bernat).
Regarding Claim 9:
Chintakindi, Ingraham, and Avadhanam teach the above inventions in claim 1.  Chintakindi, Ingraham, and Avadhanam do not teach a 5G communication network.
Guim Bernat teaches:
The mobility player system according to claim 1, wherein the processor is configured to receive one or more of the OBD data and the occupant data, via a 5th generation (5G) communication network.  Paragraph [0071] describes a base station that communicate via 5G.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Chintakindi, Ingraham, and Avadhanam to incorporate the teachings of Guim Bernat to show a 5G communication network.  One would have been motivated to do so because 5G provides faster communication than a 4G network.

Regarding Claim 10:
	Guim Bernat teaches:
The mobility player system according to claim 9, wherein the processor is further configured to transmit a service requirement comprising a Quality of Service (QoS) requirement and a set of mobility network management functions to a virtual network operator (VNO), wherein the virtual network operator: receives the transmitted service requirement.  Paragraph [0069] and figure 11 describes client endpoints 1110 that provides requests 1120 for services or data transactions and receives responses 1130 for the services of data transactions.  Paragraph [0071] and figure 12 describes multiple virtual network functions and services.  The dynamic platform can include quality of service properties.  Paragraph [0052] describes quality of service (QoS) targets in which the orchestrator service 920 that can dynamically allocate additional physical resources to assist in the execution of the workload.
and transmits, based on the received service requirement, a network resource request to an infrastructure provider associated with the 5G communication network.  Paragraph [0071] describes a base station that communicate via 5G.

Regarding Claim 11:
	Guim Bernat teaches
The mobility player system according to claim 10, wherein the infrastructure provider creates a virtual network to allocate network resources of the 5G communication network in accordance with the received network resource request.  Paragraph [0069] and figure 11 describes client endpoints 1110 that provides requests 1120 for services or data transactions and receives responses 1130 for the services of data transactions.  Paragraph [0071] and figure 12 describes multiple virtual network functions and services.  The dynamic platform can include quality of service properties.  Paragraph [0052] describes quality of service (QoS) targets in which the orchestrator service 920 that can dynamically allocate additional physical resources to assist in the execution of the workload.  Paragraph [0071] describes a base station that communicate via 5G.

Claim(s) 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chintakindi in view of Ingraham and Avadhanam and further in view of Hsu-Hoffman (US Pub No: 2022/0277332 A1, hereinafter Hsu-Hoffman).
Regarding Claim 13:
Chintakindi, Ingraham, and Avadhanam teach the above inventions in claim 1.  Chintakindi, Ingraham, and Avadhanam do not teach a score card that is associated with a driver or occupant of the first vehicle and is based on the determined one or more events, and wherein the first score card indicates a behavioral pattern of the driver.
Hsu-Hoffman teaches:
The mobility player system according to claim 1, wherein the processor is further configured to generate a first score card associated with a driver as the occupant of the first vehicle, based on one or more of the determined plurality of parameters or based on the determined one or more events, and wherein the first score card indicates a behavioral pattern of the driver.  Paragraph [0017] describes receiving driving scores for drivers, determining rewards, assigning lottery tickets, etc…  The component scores and the overall driving scores can be calculated on a daily, weekly, monthly, or any other periodic basis.  The interactive rewards system may incorporate or interface with a vehicle telematics system so that driving score information representing driving behavior may be collected, calculated, and evaluated.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Chintakindi, Ingraham, and Avadhanam to incorporate the teachings of Hsu-Hoffman to show a score card that is associated with a driver or occupant of the first vehicle and is based on the determined one or more events, and wherein the first score card indicates a behavioral pattern of the driver.  One would have been motivated to do so to provide an interactive rewards system for engaging and rewarding drivers (Abstract of Hsu-Hoffman).

Regarding Claim 14:
	Hsu-Hoffman teaches:
The mobility player system according to claim 13, wherein the memory is further configured to store a plurality of first scores associated with the determined plurality of parameters or the determined one or more events, and wherein the processor is further configured to generate the first score card based on a weighted aggregation of the plurality of first scores for the determined plurality of parameters or the determined one or more events.  Paragraph [0017] describes receiving driving scores for drivers, determining rewards, assigning lottery tickets, etc…  The component scores and the overall driving scores can be calculated on a daily, weekly, monthly, or any other periodic basis.  The interactive rewards system may incorporate or interface with a vehicle telematics system so that driving score information representing driving behavior may be collected, calculated, and evaluated.  Paragraph [0110] describes that the overall driving score may be a weighted average of each of the component scores.

Regarding Claim 15:
	Chintakindi and Hsu-Hoffman teach:
The mobility player system according to claim 1, wherein the processor is further configured to generate a second score card associated with a passenger as the occupant of the first vehicle, based on one or more of the determined plurality of parameters or based on the determined one or more events, and wherein the second score card indicates a behavioral pattern of the passenger.  Paragraph [0049] of Chintakindi describes a determination server 110 and an output determination module 117 that can evaluate the received data to determine a risk profile associated with the mobile device.  This can include a passenger of the vehicle.  Paragraph [0017] of Hsu-Hoffman describes receiving driving scores for drivers, determining rewards, assigning lottery tickets, etc…  The component scores and the overall driving scores can be calculated on a daily, weekly, monthly, or any other periodic basis.  The interactive rewards system may incorporate or interface with a vehicle telematics system so that driving score information representing driving behavior may be collected, calculated, and evaluated.  Paragraph [0110] of Hsu-Hoffman describes that the overall driving score may be a weighted average of each of the component scores.

Claim(s) 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chintakindi in view of Ingraham and Avadhanam and further in view of Wallach (US Pub No: 2014/0324482 A1, hereinafter Wallach).
Regarding Claim 12:
Chintakindi, Ingraham, and Avadhanam teach the above inventions in claim 1.  Chintakindi, Ingraham, and Avadhanam do not teach receiving regulatory information from a regulatory authority server.
Wallach teaches:
The mobility player system according to claim 1, wherein the processor is further configured to: receive regulatory information from a regulatory authority server.  Paragraph [0022] describes a regulatory authority server 240 that can interact via communication network.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Chintakindi, Ingraham, and Avadhanam to incorporate the teachings of Wallach to show receiving regulatory information from a regulatory authority server.  One would have been motivated to do so to help protect regulatory information.
Chintakindi teaches:
and transmit, based on the determined plurality of parameters, the received regulatory information to at least one of a first electronic device associated with a driver, as the occupant, of the first vehicle or a second electronic device associated with the first vehicle.  Paragraph [0084] describes notification data being transmitted to a mobile device.  Paragraph [0064] describes vehicle sensors that can collect data inside or outside of the vehicle.  This can include driver movements and conditions, such as the driver’s eye and head position and the physical/mental state of the drive.  This is equivalent to the claim because this data describes the occupant and is not related to OBD data as it doesn’t describe the health condition of the vehicle.

Regarding Claim 16:
Chintakindi, Ingraham, and Avadhanam teach the above inventions in claim 1.  Chintakindi, Ingraham, and Avadhanam do not teach receiving regulatory information from a regulatory authority server.
Wallach teaches:
The mobility player system according to claim 1, wherein the processor is further configured to: receive regulatory information from a regulatory authority server.  Paragraph [0022] describes a regulatory authority server 240 that can interact via communication network.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Chintakindi, Ingraham, and Avadhanam to incorporate the teachings of Wallach to show receiving regulatory information from a regulatory authority server.  One would have been motivated to do so to help protect regulatory information.
Chintakindi discloses:
receive a first set of health parameters associated with a driver, as the occupant, of the first vehicle with respect to the received regulatory information during a first trip of the first vehicle.  Paragraph [0145] describes the machine learning data may link one or more fitness or health factors to a fitness level to evaluate or determine risk.  Paragraph [0057] describes additional information.
	Chintakindi and Ingraham teach:
and transmit information about the first set of health parameters associated with the driver, to the one or more nodes of the distributed ledger associated with the MaaS network.  Paragraph [0145] of Chintakindi describes the machine learning data may link one or more fitness or health factors to a fitness level to evaluate or determine risk.  Paragraph [0057] of Chintakindi describes additional information.  Paragraph [0026] of Ingraham describes a driverless mobility service that can support assured tracking of the location of the entity using blockchain that is a distributed ledger that provides an open history of vents and transactions.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grill (US Pub No: 2020/0106678 A1): The disclosed embodiments are directed to a mobility services platform for self-healing mobility clients. In an embodiment, a method comprises: obtaining, by one or more server computers, diagnostic data from a plurality of mobility clients; applying, by the one or more server computers, machine learning to the diagnostic data; identifying, by the one or more server computers, outlier data resulting from the machine learning; identifying, by the one or more server computers and from the outlier data, a new error class; determining, by the one or more server computers, an impact of the error class (e.g., short-term, medium-term, long-term impact) on the plurality of mobility clients; and generating, by the one or more server computers and based on the determined impact, an update for the plurality of mobility clients.
Drake (US Pub No: 2017/0287322 A1): A vehicle interface system for a vehicle, the vehicle interface system comprising: a vehicle computing system comprising a processor that is configured to collect cabin conditions including cabin temperature of the vehicle; an on board diagnostic (OBD) device attached to the vehicle and configured to communicate data collected from the vehicle computing system to a communication service over a network; and a mobile device comprising a processor and that is connected remote from the vehicle over the network, the mobile device being configured to connect to the network to obtain the data from the OBD device and to receive a command from a user to control one or more components of the vehicle to control the internal temperature of the cabin of the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665